Citation Nr: 1028285	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  07-31 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether the reduction in disability rating for service-
connected chondromalacia patella and patellofemoral joint 
osteoarthritis of the left knee from 30 percent to 0 percent, 
effective January 1, 2007, was proper. 

2.  Whether the reduction in disability rating for service-
connected chondromalacia patella and patellofemoral joint 
osteoarthritis of the right knee from 20 percent to 0 percent, 
effective January 1, 2007, was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to January 
1993.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in October 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California.

In May 2010, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the San Diego, California RO.  
A transcript of the hearing is of record.

The issues of entitlement to an increased rating for 
service-connected chondromalacia patella and 
patellofemoral joint osteoarthritis of the bilateral knees 
have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A rating decision dated in October 2006 reduced the 
disability ratings for chondromalacia patella and patellofemoral 
joint osteoarthritis of the left knee from 30 percent to 0 
percent and chondromalacia patella and patellofemoral joint 
osteoarthritis of the right knee from 20 percent to 0 percent 
effective January 1, 2007; the disability ratings were in effect 
for less than 5 years.

2.  Medical evidence at the time of the reduction did not 
demonstrate by the preponderance of the evidence overall 
improvement in the service-connected chondromalacia patella and 
patellofemoral joint osteoarthritis of the bilateral knees. 


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for the Veteran's 
service-connected chondromalacia patella of the left knee and 
patellofemoral joint osteoarthritis to 0 percent was not proper, 
and the 30 percent disability rating is restored from January1, 
2007.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.105, 
3.344(c), 4.71a, Diagnostic Codes 5261 (2009).

2.  The reduction of the disability rating for the Veteran's 
service-connected chondromalacia patella of the right knee and 
patellofemoral joint osteoarthritis to 0 percent was not proper, 
and the 20 percent disability rating is restored from January 1, 
2007.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.105, 
3.344(c), 4.71a, Diagnostic Codes 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this 
case, the Board's decision to restore the 30 percent rating for 
service-connected chondromalacia patella and patellofemoral joint 
osteoarthritis of the left knee and the 20 percent rating for 
service-connected chondromalacia patella and patellofemoral joint 
osteoarthritis of the right knee, effective January 1, 2007, is a 
full grant of the benefits sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

II.  Restoration of  Disability Rating 

The Veteran contends that his disability ratings should not have 
been reduced and in fact his disabilities have become worse.  He 
asserts that the examinations were not adequate because the 
examiner did not take into consideration that he was on pain 
medication (Vicodin) during the evaluations.  Furthermore, he 
claims that the reduction was punishment for requesting an 
increased rating.  

A rating reduction must be based upon review of the entire 
history of the Veteran's disability.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  VA must ascertain, based upon 
review of the entire recorded history of the condition, whether 
the evidence reflects an actual change in the disability, and 
whether the examination reports reflecting such change are based 
upon thorough examinations.  Thus, in any rating reduction case 
not only must it be determined that an improvement in a 
disability has actually occurred but also that that improvement 
actually reflects an improvement in the Veteran's ability to 
function under the ordinary conditions of life and work.  Id.

Prior to reducing a veteran's disability rating, VA is required 
to comply with pertinent VA regulations applicable to all rating-
reduction cases, regardless of the rating level or the length of 
time that the rating has been in effect.  Generally, when 
reduction in the rating of a service-connected disability is 
contemplated and the lower evaluation would result in a reduction 
or discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary must be notified 
at his or her latest address of record of the contemplated action 
and furnished detailed reasons thereof.  The beneficiary must be 
given 60 days for the presentation of additional evidence to show 
that compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e) (2009).  In the advance written 
notice, the beneficiary will be informed of his right for a pre-
determination hearing, and if a timely request for such a hearing 
is received (i.e., within 30 days), benefit payments shall be 
continued at the previously established level pending a final 
determination.  38 C.F.R. § 3.105(i)(1).

The Board observes that the RO complied with the procedures set 
forth in 38 C.F.R. § 3.105(e) and notified the Veteran of the 
proposed rating reduction, as well as his rights in challenging 
this proposed reduction, in a rating decision in May 2006.  The 
Veteran was also informed of the reasons for the proposed 
reduction.  The reduction was then assigned in an October 2006 
rating decision, effective January 1, 2007.  Thus, the notice 
requirements for a reduction of a disability rating have been 
met.  

In certain rating reduction cases, VA benefits recipients are to 
be afforded greater protections, set forth in 38 C.F.R. § 3.344 
(2009).  Rating agencies will handle cases affected by change of 
medical findings or diagnosis, to produce the greatest degree of 
stability of disability evaluations consistent with the laws and 
VA regulations governing disability compensation and pension.  
These considerations apply to ratings that have continued for 
long periods at the same level (five years or more), and not to 
disabilities that have not become stabilized and are likely to 
improve.  In this case, the 30 percent disability rating for the 
left knee and the 20 percent disability rating for the right knee 
were in effect since September 15, 2004, approximately three and 
a half years before the reduction took effect.  Thus, the various 
provisions of 38 C.F.R. § 3.344, pertaining to stabilization of 
disability ratings, does not apply in this case.

VA regulation 38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history.  Similarly, 38 C.F.R. § 4.2 
(1992) establishes that "[i]t is the responsibility of the 
rating specialist to interpret reports of examination in light of 
the whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may accurately 
reflect the elements of disability present." These provisions 
impose a clear requirement that VA rating reductions, as with all 
VA rating decisions, be based upon review of the entire history 
of the veteran's disability.   See Schafrath, 1 Vet. App at 594.   
Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the 
rating agency should assure itself that there has been an actual 
change in the condition, for better or worse, and not merely a 
difference in the thoroughness of the examination or in use of 
descriptive terms.   

Pursuant to these provisions, the RO and Board are required in 
any rating-reduction case to ascertain, based upon review of the 
entire recorded history of the condition, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations. See Schafrath, 1 Vet. App. at 594 ("these 
requirements for evaluation of the complete medical history of 
the claimant's condition operate to protect claimants against 
adverse decisions based on a single, incomplete or inaccurate 
report and to enable VA to make a more precise evaluation of the 
level of disability and of any changes in the condition.").   
Finally, 38 C.F.R. § 4.10 establishes that "[t]he basis of 
disability evaluations is the ability of the body as a whole, or 
of the psyche, or of a system or organ of the body, to function 
under the ordinary conditions of daily life, including 
employment" and 38 C.F.R. § 4.2 directs that "[e]ach disability 
must be considered from the point of view of the veteran working 
or seeking work."   Thus, in any rating-reduction case not only 
must it be determined that an improvement in a disability has 
actually occurred but also that that improvement actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  See Brown v. 
Brown, 5 Vet. App. 413, 421(1995).  A claim as to whether a 
rating reduction was proper must be resolved in the Veteran's 
favor unless the Board concludes that a fair preponderance of 
evidence weighs against the claim.  Id.  

Prior to the reduction, a VA examination was performed in January 
2006.  Based on the findings at this examination and a review of 
the Veteran's medical records, the RO determined that some 
improvement had occurred in the Veteran's chondromalacia patella 
and patellofemoral joint osteoarthritis in both knees.  The Board 
observes that in this case the reductions of the Veteran's 
disability ratings were based on one examination.  However, the 
RO provided two subsequent VA examinations and continued the 
reduction.  

The January 2006 examination revealed that the Veteran had 
flexion limited to 85 degrees in the right knee and flexion 
limited to 80 degrees in the left knee.  The Veteran demonstrated 
normal extension to zero degrees in both knees.  The examiner 
noted that the Veteran had pain over the anterior aspect during 
range of motion.  He also determined that the Veteran's joint 
function in both knees were not additionally limited by pain, 
fatigue, weakness or lack of endurance after repetitive use.  The 
right knee had moderate patellofemoral crepitance and both knees 
had moderate patellofemoral laxity.

The Veteran was provided with another VA examination in June 
2007.  The examiner noted that the Veteran walked with a cane and 
an antalgic gait.  He had a hinged brace on the right knee.  
There was diffuse tenderness over the joint lines as well as the 
patellar margins in both knees.  The examiner observed that the 
Veteran was able to walk with some pain, but both knees extended 
fully while walking.  Range of motion for the right knee was from 
zero to 90 degrees with some restriction due to pain.  Range 
motion for the left knee was from zero to 100 degrees with pain.  
The Veteran had full extension in both knees.  There was some 
fatigability and lack of endurance noted as his walking ability 
was reduced.  There was no further limitation on repeat testing.  
The examiner noted that his occupational activities are 
restricted due to the prolonged walking required in his job, as 
car salesman.  His sales had been reduced due to his inability to 
walk the extensive acreage of the lot showing cars.  The examiner 
noted that his daily function may also be reduced due to 
restricted ambulatory endurance.  Shopping, gardening and 
household chores would be difficult, if not impossible. 

The Veteran underwent a VA examination in September 2008.  He 
reported daily knee pain, which is treated with Vicodin twice a 
day and ice as needed.  He had assistive devices for both knees, 
but he was not wearing them at the examination.  He also 
indicated that he used a cane intermittently since 1998.  The 
Veteran reported that his knee pain prevents him from engaging in 
prolonged walking, standing greater than 10 minutes, kneeling, 
squatting and jumping.  The examiner observed that the Veteran 
walked with an antalgic gait and he ambulated with a cane.  
Flexion was from zero to 100 degrees in both knees with pain on 
active movement and repetitive movement.  The Veteran was able to 
extend the bilateral knees to zero degrees.  There was no further 
limitation of movement with repetition and he did not complain of 
weakness, fatigue or lack of coordination.  There was no evidence 
of instability bilaterally.  

Although three VA examinations demonstrate decreased 
symptomatology on the day of the examinations with respect to 
extension, the Board finds that the preponderance of the evidence 
does not show overall improvement in the service-connected 
bilateral knee disabilities.  In a May 2008 letter, the Veteran's 
VA physician noted that the Veteran is currently service-
connected osteoarthritis and patellofemoral syndrome in both 
knees and evaluated based on decreased extension.  The physician 
reported that since 2000, the Veteran's knee pain has worsened 
and his function continues to decline.  On examination crepitus, 
effusion and decreased range of motion have been noted and have 
progressed over time.  He also revealed that the Veteran's knee 
symptoms have led to a decline in productivity at work and he was 
recently terminated from his job.  The Board also notes that the 
VA examinations reveal that the Veteran's bilateral knee 
disabilities have caused increased functional limitations with 
respect to his occupation and daily functioning.  Furthermore, 
the Veteran testified before the Board that he used to undergo 
therapy for his knees, but he can no longer do that due to the 
pain.  He testified that he has problems getting out of bed, 
walking from his car to buildings and using stairs.  In addition, 
his bilateral knee pain is such that he now cannot keep a job. 
The Veteran testified that he also has stability problems.  Thus, 
the Board is unable to conclude that the preponderance of the 
evidence supports a finding of improvement in the severity of the 
Veteran's disability.

Furthermore, the Board has determined that the examinations the 
RO relied upon to reduce the rating were inadequate.   As part of 
the range of motion evaluation, the examiners did not note at 
what degree the pain started and if he had pain at any point 
during extension.  In addition, although some of the examiner's 
had a copy of the Veteran's VA medical records; it appears that 
none of the VA examiners reviewed the Veteran's claims file.  In 
Tucker v. Derwinski, 2 Vet. App. 201 (1992), the Court restored a 
rating and remanded the case, in part, because the VA medical 
examiner did not review the claims folder prior to the 
examination.  The Court noted that the failure to review the 
record rendered the examination inadequate because the disability 
was not viewed in relation to its history, citing 38 C.F.R. § 
4.1.  Therefore, the examinations relied upon by the RO were not 
based on a thorough evaluation.

Based on the foregoing, the Board finds that the requirements for 
reduction of the disability ratings have not been met, and as a 
result, a preponderance of the evidence is not in favor of the 
reduction.  Accordingly the reduction from 30 percent to 0 
percent for the Veteran's service-connected chondromalacia 
patella and patellofemoral joint osteoarthritis of the left knee 
and the reduction from 20 percent to 0 percent for service-
connected chondromalacia patella and patellofemoral joint 
osteoarthritis of the right knee were not proper.   The 30 
percent disability rating for the left knee and 20 percent 
disability rating for the right knee are to be restored, 
effective January 1, 2007.


ORDER

1.  The reduction in disability rating for service-connected 
chondromalacia patella and patellofemoral joint osteoarthritis of 
the left knee from 30 percent to 0 percent being improper, the 30 
percent disability rating is restored, effective January 1, 2007.

2.  The reduction in disability rating for service-connected 
chondromalacia patella of the and patellofemoral joint 
osteoarthritis of the right knee from 20 percent to 0 percent 
being improper, the 20 percent disability rating is restored, 
effective January 1, 2007.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


